Title: To John Adams from Thomas Barclay, 4 September 1782
From: Barclay, Thomas
To: Adams, John



Paris 4th. Sepr. 1782
Dear Sir

Since my arrival here I received the packet which I inclose to you from M Livingston with particular instructions relative to it. I send it by the bearer Mr. Frazer of Boston under Cover to Mess: Ingraham & Bromfield who will take proper Care of it. Doctor Franklin has been a good deal indisposed with the Gout and gravel, he is somewhat better, and went abroad in a Carriage on sunday; I have the pleasure to inform you that he accepted My bills as they appear’d, and seems perfectly satisfied with the Holland transactions. He has Communicated to me the Draught of the Convention made by Congress relative to the Consular powers and privileges in France, with a desire to have My opinion of it before he lays it before the Minister. I find Congress has adopted the Idea that the Court of France recommended, and agree to inderdict the Consul and Vice Consuls from all Traffic or Commerce for their own or anothers benefit. This will oblige Congress to pay large Sallarys to those officers, and I think it will not be Very easy to get proper persons to fill the departments, without a Considerable additional Expence to the public—and if it is thought improper to permit Consuls engaging in Commerce, it wou’d I apprehend be better to prohibit them by Instructions, than for Congress to tye themselves down by a Convention, from which they will not be at liberty to recede without the Consent of the Court of France, even if they shou’d wish to alter this article of the Convention. This is all that has ocurrd on the subject which is quite new to me, for tho’ the Resolution pass’d in January last, I did not hear of it untill my arrival from Holland. Mr. Fitzherbert and Mr. Oswald are here, and are said to be negociating, but it is generaly thought no peace can take place untill the Campaign in America is Closed.
The Marquis de la Fayette cannot now say when he will return, which induces me to think there is no great probability of any very active operations taking place there. I deliver’d your letter to Mr. Jay, who said you had not mention’d the receipt of any from him, tho’ he had written several to you. The packets which you and Mr. Dumas gave me for Mr. Livingston, with one for Mrs. Adams I sent to L’orient to be forwarded by the ship Alexander to Boston.

I beg You will beleive me to be with the greatest sincerity and Esteem Dear Sir Your Most Obed. & Most Huml Serv.
Thos Barclay


My best wishes wait on all the gentlemen of your family.

